DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, for example, the closest prior art of Kim et al (US Pub. No. 2019/0196548 A1), whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the support plate (as per claims 1-13), or the display apparatus, comprising a display panel and a support plate (as per claims 14-19); or the electronic device, comprising the display apparatus according to claim 14 (as per claim 20) as a whole.  Specifically, a plurality of flat regions, comprising a first flat region and a second flat region spaced apart along a first direction; a bendable region, connected between the first flat region and the second flat region; a pattern region, covering at least the bendable region, wherein a plurality of hole groups arranged along the first direction are disposed in the pattern region, each of the hole groups comprises a plurality of holes spaced at intervals along a second direction, at least two of the plurality of holes in a part of the pattern region covering the bendable region are formed into oblique holes, a central axis of each of the oblique holes intersects with a thickness direction of the bendable region at a non-zero included angle, wherein the second direction is perpendicular to the first direction, the central axis of each of the oblique holes is located in a first datum plane which is parallel to a plane formed by intersecting the thickness direction of the bendable region with the first direction; wherein the bendable region bends along the thickness direction perpendicular to the first direction and the second direction (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2018/0006272 A1) discloses the display device and method for manufacturing the same.
Kim et al (US Pub. No. 2018/0130856 A1) teaches the display device.
Park et al (US Pub. No. 2020/0006397 A1) discloses the display device.
Song (Korea Pat. No. KR20200071604A) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626